Name: Commission Regulation (EEC) No 760/83 of 29 March 1983 re-establishing the levying of customs duties on chlorides of barium, falling within subheading 28.30 A II and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 83 Official Journal of the European Communities No L 85/75 COMMISSION REGULATION (EEC) No 760/83 of 29 March 1983 re-establishing the levying of customs duties on chlorides of barium, falling within subheading 28.30 A II and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply Whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 3 April 1983, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3377/82, shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, in pursuance of Article 1 and 9 of that Regu ­ lation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; whereas, as provided for in Article 10, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in ques ­ tion originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of chlorides of barium falling within subheading 28.30 A II, the individual ceiling was fixed at 166 300 ECU ; whereas, on 25 March 1983, imports of these products into the Community originating in China reached that ceiling after being charged thereagainst ; CCT heading No Description 28.30 A II Chlorides of barium Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1983 . For the Commission Karl-Heinz NARJES Member of the Commission o OJ No L 363, 23 . 12 . 1982, p. 1 .